Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Pietra et al Yang et al articles cited in the and information disclosure statement filed 16 December 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they are missing the required titles.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
  The specification refers to claim 1 on page 3, line 8. This is improper since final “claim 1” may not be present or the same as that originally filed. Thus the final claim 1 would not be the . Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  “Zinc” is misspelled as “Zink” in the penultimate line of this claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 provides for the use of the nanosized material of claim 18, but, since the 
claim does not set forth any steps involved in the method/process, it is unclear what 
method/process applicant is intending to encompass. A claim is indefinite where it merely 
recites a use without any active, positive steps delimiting how this use is actually practiced. 
	In claims 1 and 18, the use of “obtainable” makes these claims indefinite. In claim 1, if the semiconducting nanosized material must be produced from the first and second precursors or if they can be any semiconducting nanosized material. In claim 18, it is the nanoparticles of claim 18 must be produced by the process of claim 1 or any semiconductor nanosized material comprising at least three components. If applicants intended the claimed nanosized material of claim 1 to be those obtained by reacting the first and second precursors  and the claimed nanosized material of claim 1 to be those obtained by the process of claim 1, then applicants should replace “obtainable” with “obtained” or “produced”. 
	Claims 11 and 12 are indefinite since it is unclear if the “a semiconductor nanosized material” in claim 11 refers to the “a semiconductor nanosized material being obtainable by reacting the first precursor and the second precursor” of claim 1 or if the materials of claim 11 and dependent claim 12 are different from the “a semiconductor nanosized material being obtainable by reacting the first precursor and the second precursor” of claim 1. It is also unclear how steps a-c in claim 11 relate to steps i-iii in claim 1. It is noted that the specification teaches the nanosized material of claims 11 and 12 is the nanosized material obtains by reacting the first and second precursors in lines 23-30 on page 18. 
	Claim 13 is indefinite since it is unclear how the material of the first step of claim 2, which is produced by reacting the first and second precursors and thus is the same as the semiconductor nanosized material being obtainable by reacting the first precursor and the second precursor of claim 1 differs from the “said semiconducting nanosized material” since this material is the semiconductor nanosized material being obtainable by reacting the first precursor and the second precursor of claim 1.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 5-9, 12, 15, 17 and 19; the phrases "preferably", “more preferably”, “even more preferably”, “further more preferably” and “most preferably”  render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language which appears after the phrases is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Interpretation
	The narrow phrase or number range after the terms “such as”, “preferably”, “more preferably”, “even more preferably”, “further more preferably” and “most preferably” in the claims have been given no patentable weight. This is because the phrase or number range after theses phrases are examples of the broad term or range and claims are given their broadest interpretation. Applicants may add dependent or independent claims directed to the above narrow phrase or range. 
	The phrases “Cx to Cy”, where x and y are the numbers of carbon atoms set forth in claim 1 is being interpreted to read on any carbon containing organic group, such as any hydrocarbyl group or any hetero atom containing hydrocarbyl group based on the teachings in lines 1-7 on page 10. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/074897.
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2010/0159248.
WO 2017/074897 teaches a semiconducting nanosized material of InxZnyP where 0<x/y<10, which means the material has three components. U.S. patent application publication 20100159248 teaches a semiconducting nanosized material of InZnP, which means the material has three components. These materials are produced by providing an indium precursor and a zinc precursor; providing a phosphorous precursor and then reacting the three precursors.  This process reads upon the claimed process where the three precursors are provided and reacted together in the same manner as taught in claim 1 and as taught on page 6 of the specification. The references teach the claimed process and semiconducting nanosized material of three components.
	Claims 1, 9, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0025139 and U.S. patent 8,900489.
	These references teach a semiconducting nanosized material of ZnMN, where M is Ga, In or Al, which means the material has three components. U.S. patent 8,900489 also teaches a semiconducting nanosized material of ZnInGaN, which means the material has four components. These materials are produced by providing a precursor for In, Ga, Al or In and Ga, a zinc precursor and a N source, mixing the three or four precursors and then reacting them together at 250oC, which falls within the range of claim 9. This process reads upon the claimed process where the three precursors are provided and reacted together in the same manner as taught in claim 1 and as taught on page 6 of the specification. The references teach the taught nanoparticles are used in electronic and optical devise. The references teach the claimed process, semiconducting nanosized material of at least three components and the use .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 14-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/074897.
As discussed above, this reference teaches the claimed semiconducting nanosized material of InxZnyP where 0<x/y<10, which means the material has three components, and the claimed method for making the material. The taught process is to react an indium precursor (a source of a Group 13 element), a zinc precursor; and a phosphorous precursor (a source of a Group 15 element) at 270oC, which falls within the range of claim 9. The taught molar ratio of Zn:In is preferably greater than 0 up to 10:1 and the molar ratio of In:P is 2:1. Thus the molar of Zn:P is greater than 0:1 up to 20:1, which overlaps the range of claim 6. Therefore, the reference suggests the process of claims 6 and 9. The examples teach storing the taught nanosized material in hexane or toluene, which reads upon the claimed formulation. 
The reference teaches growing a ZnSezSz shell on the taught InxZnyP nanoparticles and the examples show that z is 0-0.8. The taught shell suggests a ZnS shell and a mixed ZnS and ZnSe shell. The examples teach washing, or purifying, the nanosized material before the shell is grown. Thus the reference suggests the process of claims 14-16.   
Page 12, line 16 through page 14, line 35 teach wavelength converting structures, which read upon the claimed optical medium, and optical devices comprising these structure with a ;light source, such as an LED.  The structure can comprise the taught nanostructured materials in . 
Claims 6, 9, 14, 15, 17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0159248.
	As discussed above, this reference teaches the claimed semiconducting nanosized material of InZnP, which means the material has three components, and the claimed method for making the material. The taught process is to react an indium precursor (a source of a Group 13 element), a zinc precursor; and a phosphorous precursor (a source of a Group 15 element) at 100-400oC, which falls within the range of claim 9. The taught ratio of Group III (or In) to transition metal (or Zn) is 10-100:1 and the taught ratio of Group III (or In) to Group V(or P) is 1-3:1. Thus the calculated ratio of Zn to P is about 1:3.3 to 1:33.3, which overlaps the range of claim 6. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches growing a ZnS shell on the taught InZnP nanoparticles, which reads upon the process of claims 14 and 15. While the composition of solvent used in the process for growing the shell is not taught, it appears from the examples that the solvent used in the process for growing the nanosized material and the shell can be the same. Pargraph [0043] teaches the solvent for growing the material can be an amine, which suggests, based on the examples, that the shell can also be grown in an amine solvent. Thus the process of claim 17 is suggested. 
	Paragraphs [0060] and [0061] teach color filters comprising the material and LCD displays comprising the filters and organic light emitting diode, where the light emitting layer . 
Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 7, 8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of the claimed process of claims 2-8, 10 and 13 where the first and second, or Group 13 and Group 15, precursors are reacted to form a Group 13-15 nanosized material, including magic sized clusters of a Group 13-15 material; and then to react the nanosized material with a Zn, Cd or Ga precursor so as to form a semiconducting nanosized material comprising at least three components where at least one first component is Group 13 component, at least one second component is a Group 15 component and the third component is selected from Zn, Cd or Ga. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/7/22